NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PERPETUA SAOY-CINCO,
Claim,ant-Appellant, '
V.
ERIC K. SI~IINSEKI, SECRETARY OF VETERANS
AFFAIRS, .
Resp0ndent-Appellee.
2012-7027 `
Appeal from the United States C0urt of Appea1s for
Veterans C1aims in 10-1902, Judge Kenneth B. Kramer.
ON MOTION
Bef0re BRYSON, MAYER, and LlNN, Circuit Judges.
PER CUR1AM. '
ORDER
Perpetua Saoy-Cinco and the Secretary of Veterans
Af`fairs respond to this court’s January 17, 2012 order
directing the parties to show cause why this appeal
should not be dismissed as untimely

SAOY-CINCO V. DVA 2
On September 20, 2011, the United States Court of
Appeals for Veterans C1aims entered judgment in Saoy-
Cinco’s case. The court received Saoy-Cinco’s notice of
appeal on November 22, 2011, 63 days after the date of
judgment
To be timely, a notice of appeal must be filed with the
Court of Appeals for Veterans Claims within 60 days of
the entry ofjudgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1); see also Henderson, v.
Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the language of
Section 7292(a) "clear1y signals an intent" to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals). The
statutory deadline for taking an appeal to this court is
jurisdictional and thus mandatory. See Bowles v. Russell,
551 U.S. 205 (2007). As such, this court "has no authority
to create equitable exceptions to jurisdictional require-
ments," even if such “rigorous rules . . . are thought to be
inequitable[.]” Id. at 214.
Because Saoy-Cinco’s appeal was filed three days out-
side of the statutory deadline for taking an appeal to this
court, we must dismiss the appeal.
Accordingly,
IT ls ORDERED THAT:
(1) The appeal is dismissed
(2) Each side shall bear its own costs.
F'oR THE CoURT
APR 0 2 2012 /s/ J an Horbaly
Date Jan Horbaly
Clerk
FlLED
U.S. COUHT 0F APPEALS FOB
THE FEDERAL ClRCU|T
APR 02 2012
JAN H0llBAL¥
CLERK

l 3
cc: Perpetua Saoy-Cinco
Tara K. Hogan, Esq.
s19
SAOY-CINCO V. DVA